Title: To John Adams from Thomas Digges, 3 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London Octor. 3 1780
     
     I am sorry to inform You that Mr. Heny. Lawrens and two other Amn. Gentlemen Prisoners in England. They were taken in a small packet on the banks of New foundland about 24 days ago and sent to St. Johns, where Admiral Edwards thought the capture so important as to immediately dispatch the Vestal Frigate Capt. Keppell with them, and the mail which was also taken, to England. Mr. Adams Laurens being very much indisposd was put on shore at Dartmouth and is now on his way to London, travelling slowly and guarded by the Lieutenant of the Ship. The frigate had but 14 days passage to England. The Ministers give out confidently they not only possess the mail, but all Mr. Laurens’s papers (which is scarcely to be credited) and that they discover to them his business to Holland which was to get a loan for which France was to stand Guarantee. They also say that the mail discovers an Expedition from France was expected against Hallifax to arrive there between the 20th and the last day of Sept. There is no appearance of exultation for the taking Mr. Laurens, but they seem much pleasd with the discoverys his papers have lead to. I will take the earliest opportunity to write You when I hear more. A second Man of War is arrivd from Nfoundland Express upon the heels of the Vestal—She must bring news of some importance, and not good because it is not given to the publick. Report says She is dispatchd in consequence of discovering a small french fleet and armament near Newfoundland.
     I am yrs. mo respectfully
     
      WSC
     
    